ACCEPTED
                                                                          01-15-00370-CR
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                    6/29/2015 11:59:48 AM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK

                      IN THE
               COURT OF APPEALS
                     FOR THE                      FILED IN
            FIRST DISTRICT OF TEXAS         1st COURT OF APPEALS
                                                HOUSTON, TEXAS
___________________________________________________
                                                  6/29/2015 11:59:48 AM
                 NO.: 01-15-00370-CR              CHRISTOPHER A. PRINE
                                                           Clerk

               DANIEL WAYNE TOVAR

                          v.

                 STATE OF TEXAS
___________________________________________________

     On Appeal from the 20th Judicial District Court of
           Milam County, Texas (No. 24,217)
___________________________________________________

MOTION FOR EXTENSION OF TIME TO FILE BRIEF
   FOR APPELLANT DANIEL WAYNE TOVAR



                   Tyler Pennington
                   PENNINGTON LAW PLLC
                   106 S. Harris St., Suite 125
                   Round Rock, Texas 78664
                   Tel: (512) 255-2733
                   Fax: (866) 736-3690

                   COUNSEL FOR APPELLANT
                   DANIEL WAYNE TOVAR
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Appellant Daniel Wayne Tovar, through his attorney of record, Tyler Pennington

of Pennington Law PLLC respectfully requests an extension to file his appellant brief.

Undersigned counsel has various trials and hearings set in June and July 2015. Due to

undersigned counsel’s trial schedule he is unable to submit the brief by the current

deadline of July 2, 2015. Appellant requests a 30-day extension making the brief due on

August 2, 2015.



Dated: June 29, 2015                      Respectfully submitted,

                                          /s/Tyler Pennington
                                          Tyler Pennington
                                          PENNINGTON LAW PLLC
                                          106 S. Harris St., Suite 125
                                          Round Rock, Texas 78664
                                          Tel: (512) 255-2733
                                          Fax: (866) 736-3690

                                          COUNSEL FOR APPELLANT
                                          DANIEL WAYNE TOVAR




                                                                                          1
                                  NO.: 01-15-00370-CR
                             CERTIFICATE OF SERVICE


       This is to certify that a true copy of the above and foregoing instrument, together

with this proof of service has been sent to the District Attorney’s Office of Milam

County, Texas on June 29, 2015 via as follows:

       Bill Torrey
       Milam County District Attorney
       204 N. Central
       Cameron, Texas 76520
       PH: 254-697-7013
       FAX: 254-697-7016
       By facsimile


                                          /s/Tyler Pennington
                                          Tyler Pennington




                                                                                             2
                                  NO.: 01-15-00370-CR